Citation Nr: 0209833	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  96-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a chronic, acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to April 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  During the pendency of the appeal, 
the claims file was transferred to the RO in Providence, 
Rhode Island, from where this case has been certified, 
because the veteran's residence, although in Massachusetts, 
is under that RO's jurisdiction.  

During the course of the appeal, this case was remanded to 
the RO in July 2000 for further development.  All actions 
pursuant to the directives in that remand have been 
accomplished to the extent possible and the case has been 
returned to the Board for appellate determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  An chronic, acquired psychiatric disorder, currently 
diagnosed as agoraphobia with panic attacks, was first shown 
many years after the veteran was separated from active duty 
service and there is no persuasive medical opinion of an 
etiological relationship between the veteran's currently 
diagnosed agoraphobia with panic attacks and his active 
military service.  


CONCLUSION OF LAW

A chronic, acquired psychiatric disorder, currently diagnosed 
as agoraphobia with panic attacks, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
34
In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law.  The veteran and his representative have been advised of 
the laws and regulations governing the claim, and they have 
been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  The 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran and, if any claimed 
records were not available or found not to have ever actually 
existed, such fact was duly noted in the veteran's claims 
file.  The Board notes that the RO, in an August 2001 letter, 
specifically informed the veteran and his representative of 
the Veterans Claims Assistance Act of 2000 and they were 
given an opportunity to submit additional evidence and 
information in support of the claim.  

Factual Background

The veteran's January 1954 service entrance medical 
examination report shows that he was psychiatrically normal, 
with no complaints or history of any nervousness.  Medical 
entry in December 1954 shows that he was found drunk and 
disorderly off base and brought to the infirmary by local 
police for treatment and observation.  He received an Article 
15 (summary court-martial) for his disorderly conduct, 
confined to the air base for 30 days, and forfeited $50.00.  
In May 1956, he was counseled concerning his numerous off-
base incidents indicative of a lack of responsibility, 
belligerent attitude and excessive drinking habits.  He 
underwent medical evaluation at the request of the Air Police 
following an off-base incident in which he was charged with a 
misdemeanor of depriving the public of police services 
following a police search for his "drowned" girl friend.  
He had been drinking at the time and no such drowning 
incident had occurred.  Examination the following day found 
no physical abnormality or psychiatric condition; the 
diagnosis was acute alcoholism.  He received an Article 15 
for disorderly conduct.  

In June 1956, the veteran received an Article 15 for 
operating a 1 1/2-ton truck in a reckless manner.  A July 
1956 medical examination report notes he complained of 
feeling nervous at times, with mild tremors.  No psychiatric 
abnormality was noted.  In October 1956, psychiatric 
evaluation found no marked mental or physical incapacitation, 
although he complained of feeling nervous at times and mild 
tremors.  In November 1956, he appeared before a military 
Board of Officers to determine if he should be discharged 
from the service.  Testimony presented by his commanding 
officer, supervising non-commissioned officers, and fellow 
airmen essentially indicated that the veteran was friendly, 
sociable and got along with people; he just needed a little 
more self-discipline.  Some found his duty performance 
lacking, others found it satisfactory.  None found he was 
incapable of performing his job.  It was also evident that 
the veteran had been moved from job to job and not promoted.  
At the conclusion of the hearings, the Board found that the 
veteran had repeatedly committed offenses and that he had 
frequently shirked his duties; the Board's recommendation was 
that he be discharged for unfitness.  In February 1957, he 
received an Article 15 for being absent without leave (AWOL) 
from mid-January to mid February 1957, resulting in his 
confinement at hard labor for 30 days.  His March 1957 
separation examination notes, by history, complaints of 
nervousness.  The examining physician found no evidence of 
any psychiatric disorder; rather he was noted to be 
psychiatrically normal.  Military orders show he was to 
report to the air base on April 11, 1957, for a flight to New 
York the next day for military discharge.  He was separated 
from service on April 13, 1957.  

The earliest post-service medical records of the veteran's 
are his private outpatient treatment reports for 1972 to 
1987, which show complaints of panic attacks in March 1983.  
His VA outpatient treatment reports for April 1980 to 
December 1981 show complaints of anxiety in February 1981.  
Psychiatric evaluation in March 1981 noted multiple phobias, 
including fear of using trains, planes, buses, and elevators.  
He noted that his wife had died in 1977 and he had remarried 
in late 1980.  

The veteran's Social Security Administration records include 
a March 1983 private medical evaluation noting, by history, 
that the veteran had related his fears began in the service 
in 1956 and 1957, when he noticed the emergence of 
claustrophobia.  He tried to cope by "bluffing" and trying 
to accept assignments and duties which would not involve 
entering closed spaces, transportation, or high buildings.  
For years, he had worked as a newspaper reporter, then as 
program developer and community organizer, and was an 
executive director for community agency from 1979 to 1981, at 
which time he stopped working when his arthritis developed.  
Over the years, his claustrophobia had remained constant and 
he was able to cope with it; however, it had become worse in 
the last two years.  

In January 1984, the veteran's private physician wrote that 
the veteran had been suffering from incapacitating 
agoraphobia for several years, for which he was currently 
being treated, as well as for rheumatoid arthritis.  In a 
April 1984 letter to his rheumatologist, the veteran 
apologized for leaving the office abruptly while undergoing 
examination, explaining that his actions were brought on by 
his claustrophobia and agoraphobia, which he claimed he had 
experienced for twenty-five years or more.  

The report of the veteran's April 1984 VA psychiatric 
examination notes he complained of having fear attacks for 
twenty to twenty-five years, starting about the time he was 
discharged from service and he was about to get into an 
airplane.  At the time, he felt angry and afraid, claiming 
"I didn't know what was happening to me."  They had to 
handcuff him to get him into the airplane.  The April 1984 VA 
diagnosis was agoraphobia, with panic attacks.  

By history, the April 1984 VA examination report also notes 
that the veteran was currently receiving Social Security 
benefits due to arthritis, agoraphobia and claustrophobia.  
The veteran's private and VA outpatient treatment records for 
various periods between 1984 and late 2000 indicate treatment 
for numerous disabilities, including panic attacks.  

In a November 1998 medical statement, Peter McKay, M.D., 
related that the veteran's main complaint was low back pain 
and his other most dramatic complaint was his state of high 
anxiety causing panic attacks and agoraphobia.  The veteran 
had described an incident in service where he had been 
unwilling to board a plane overseas bound for the United 
States and that he was handcuffed by military police and 
forced onto the plane, where his fear, panic and resistance 
mounted.  Without any sedative or consultation with medical 
personnel, he had been an extremely frightened passenger.  
The physician offered that this incident most certainly 
intensified a probable anxiety disorder undiagnosed by 
medical personnel in the service.  

In April 1999, RO personnel contacted the veteran, who 
replied that he was unable to obtain any buddy statements or 
statements from anyone else verifying that he had agoraphobia 
while on active duty or soon thereafter.  He further related 
that no one, other than himself, could attest that the 
handcuffing/plane incident actually occurred.  

The veteran's claims files, to include service medical 
records, personnel service records, and other medical 
records, were sent to Dr. McKay since, by reason of the his 
severe agoraphobia with panic attacks, the veteran was unable 
to report for a VA examination.  The physician was requested 
to offer an opinion as to whether it was at least as likely 
as not that the veteran's agoraphobia with panic attacks was 
incurred in or aggravated by active service.  In reply, Dr. 
McKay essentially offered, with references made to incidences 
noted in the claims file, that, although the state of 
agoraphobia the veteran currently displays was not present in 
1956, the beginnings of his present day anxiety were clearly 
demonstrated at that time.  

The veteran's outpatient treatment records from Dr. McKay for 
July 1997 to November 2000 show treatment for various 
disorders, including panic attacks.  In an August 2001 
medical statement, the physician related that review of the 
veteran's military records shows a clear pattern of a high 
state of anxiety that went unrecognized in terms of 
treatment.  Since service discharge, he has had high anxiety.  
Since the veteran became his patient in 1997, he has 
consistently exhibited anxiety, for which he was taking 
Xanax, 1 mg, five times a day.  In a September 2001 medical 
statement, the physician noted that the veteran needed the 
Xanax to allow him to remain functional.  

In an August 2001 letter informing the veteran of the 
Veterans Claims Assistance Act of 2000, the RO again 
requested the veteran to submit corroborating evidence of him 
being handcuffed and forced to go on a long plane flight at 
the time of his separation from active service.  He has 
failed to respond with such corroborating evidence.  

RO personnel requested VA psychiatric diagnosis, which was 
received in September 2001.  Based on review of the claims 
files, to include service medical and personnel records, and 
other medical records, the physiatrist offered that it was 
possible that the veteran had an anxiety disorder in service 
that he managed successfully by manipulating his environment 
and drinking.  However, if he did have this condition when he 
was in his mid-twenties, it must have been mild, or he would 
not have been able to function as well as he did, and 
certainly he would have found his way into a treatment 
setting.  His activities at the time were not markedly 
restricted.  The psychiatrist pointed out that it is 
important to note that the veteran's first real attempt at 
getting treatment for this condition, and his subsequent 
psychiatric disability, came in the early 1980's, after the 
death of his first wife in 1977.  The physician further 
offered that the significance of her death should not be 
overlooked as a triggering event leading to the veteran's 
psychiatric decline.  In summary, the psychiatrist opined 
that the veteran may have had a mild anxiety/panic disorder 
before, during and after his period of military service, 
which he managed without treatment but which markedly 
worsened in response to psychosocial stressors.  However, in 
examination of the records, the psychiatrist specifically 
noted that there is no clear episode in service that would 
exacerbate an underlying anxiety, except for the 
uncorroborated plane/handcuff incident.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, his service medical records are 
negative for any chronic, acquired psychiatric disorder at 
his enlistment examination.  During service, because of 
disciplinary actions taken against him, the veteran underwent 
several psychiatric evaluations. No psychiatric abnormality 
was ever found.  Subsequent medical evaluations likewise 
failed to show any psychiatric disorder, including his 
separation examination report.  

It was not until the early 1980's that anxiety, manifested by 
panic attacks, is recorded.  There is no indication he 
received any treatment for a nervous condition prior to that 
time.  His current diagnosis is agoraphobia, with panic 
attacks, of long-standing duration.  

Following review of the veteran's claims file, his private 
treating physician offered, in essence, that the veteran was 
often found drinking, shirking responsibility, fighting and 
generally acting irresponsibly.  The physician noted that the 
state of the agoraphobia the veteran currently displays was 
not present in 1956; however, the beginning of his present 
anxiety was clearly demonstrated at that time.  The physician 
further offered that is seems the handcuff incident and 
forced passage on a trans-Atlantic flight in 1956 worsened 
the veteran's anxiety state.  At this point, the Board notes 
that this physician has been treating the veteran since 1997 
for various disorders and he has been prescribing Xanax for 
the veteran's agoraphobia with panic attacks.  However, the 
physician is not a specialist in psychiatry.  

The veteran's claims file was reviewed by a VA psychiatrist 
who discussed the evidence and offered that it was possible 
that the veteran had an anxiety disorder during military 
service, which, if so, he managed successfully by 
manipulating his environment and drinking.  However, if, in 
fact, he did have this condition when he was in his mid-
twenties, it must have been mild, or he would not have been 
able to function as well as he did, and certainly he would 
have found his way into a treatment setting.  The 
psychiatrist further noted that the condition markedly 
worsened in response to psychosocial stressors; however, the 
psychiatrist pointed out that no such stressors or clear 
episodes in service are shown that would exacerbate an 
underlying anxiety, except for the uncorroborated 
plane/handcuff incident.  Further, the psychiatrist notes 
that, since the veteran first sought treatment in the early 
1980's, it is apparent that his anxiety disorder worsened 
after his first wife died in 1977 and that the significance 
of her death should not be overlooked as a triggering event 
leading to the veteran's psychiatric decline.  

As for the uncorroborated plane/handcuff incident, which the 
veteran claims occurred at the time of his separation from 
military service, no where in the records is there any 
mention of such incident, even though his personnel records 
seem to document, in great detail, much of the disciplinary 
actions taken against him during his military service.  Also, 
the veteran has been requested on at least two occasions 
(April 1999 and August 2001) to corroborate the incident, but 
he has failed to do so.  

Under the circumstances, the veteran's currently diagnosed 
agoraphobia with panic attacks was not incurred in or 
aggravated by active duty service.  



ORDER

Service connection for agoraphobia with panic attacks is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

